Appeal from an order of the Supreme Court, Erie County (Patrick H. NeMoyer, J.), entered December 19, 2013 in a divorce action. The order, among other things, granted plaintiff’s motion for a money judgment for maintenance arrears, child support arrears and a distributive award.
It is hereby ordered that the order so appealed from is unanimously modified on the law by vacating the second ordering paragraph and as modified the order is affirmed without costs.
*1246Same memorandum as in Lazar v Lazar ([appeal No. 3] 124 AD3d 1242 [2015]).
Present — Scudder, EJ., Carni, Lindley and Valentino, JJ.